Name: Commission Regulation (EC) No 489/2004 of 16 March 2004 amending Regulation (EC) No 20/2002 laying down detailed rules for implementing the specific supply arrangements for the outermost regions introduced by Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  tariff policy;  trade;  regions and regional policy
 Date Published: nan

 Avis juridique important|32004R0489Commission Regulation (EC) No 489/2004 of 16 March 2004 amending Regulation (EC) No 20/2002 laying down detailed rules for implementing the specific supply arrangements for the outermost regions introduced by Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 Official Journal L 079 , 17/03/2004 P. 0018 - 0022Commission Regulation (EC) No 489/2004of 16 March 2004amending Regulation (EC) No 20/2002 laying down detailed rules for implementing the specific supply arrangements for the outermost regions introduced by Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 22 and the second paragraph of Article 26 thereof,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima)(2), and in particular Article 34 and the second paragraph of Article 38 thereof,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(3), and in particular Article 20 and the second paragraph of Article 24 thereof,Whereas:(1) Article 16(1) and Article 17(1) of Commission Regulation (EC) No 20/2002(4) concern respectively the French overseas departments and the Azores and Madeira and lay down that processors can export processed products containing raw materials that have benefited from the specific supply arrangements in the context of regional trade or dispatch them in the context of traditional trade flows, within annual quantity limits to be set by the Commission.(2) The annual maximum quantities that can be exported or dispatched from the French overseas departments and the Azores and Madeira should therefore be fixed in Regulation (EC) No 20/2002.(3) Using in particular geographical proximity as the criterion, the third countries to which exports can be sent in the context of regional trade from the French overseas departments and the Azores and Madeira should be established, and the appropriate measures for monitoring such operations and applying the penalties required should be laid down.(4) In accordance with Article 16(2), Article 17(2) and Article 19(2) of Regulation (EC) No 20/2002, the authorisation to export or dispatch processed products not containing raw materials that have benefited from the specific supply arrangements is subject to an attestation from the processor. The processor declares in this attestation that the processed products for export or dispatch do not contain raw materials imported or introduced under specific supply arrangements. The penalties for making a false declaration should be laid down.(5) Regulation (EC) No 20/2002 should therefore be amended.(6) The measures laid down in this Regulation are in accordance with the opinions of all the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 20/2002 is hereby amended as follows:1. Article 16 is amended as follows:(a) paragraph 1 is amended as follows:(i) the first subparagraph is replaced by the following:"Processors who have declared, under Article 9(3), their intention to export, in the context of regional trade, or dispatch, in the context of traditional trade flows, processed products containing raw materials which have benefited from the specific supply arrangements, may do so within the limits of the annual quantities indicated in Annex I to the third countries listed in Annex II. The competent authorities shall take the necessary measures to ensure that these operations do not exceed the annual quantities fixed.";(ii) the following subparagraph is inserted after the first subparagraph:"Processors who have exported the products referred to in the preceding subparagraph in the context of regional trade to one of the third countries listed in Annex II must present the documents referred to in Article 16 of Regulation (EC) No 800/1999 with a view to possible checks by the competent authorities which shall, if necessary, recover the benefit granted under the specific supply arrangements and temporarily suspend the processor's registration, or revoke it.";(b) the second subparagraph of paragraph 2 is replaced by the following:"The competent authorities shall carry out the necessary checks to ensure the accuracy of the attestations referred to in the first subparagraph. They shall recover, where necessary, the benefit granted under the specific supply arrangements and shall temporarily suspend the processor's registration, or revoke it.";(c) paragraph 3 is replaced by the following:"3. Processing operations which, within the limit of the quantities set out in Annex I, may give rise to regional trade exports or traditional consignments must meet, mutatis mutandis, the processing conditions laid down in the provisions on the inward processing arrangements and the procedure for processing under customs control specified in Regulations (EEC) No 2913/92 and (EEC) No 2454/93, with the exception of all usual forms of handling."2. Article 17 is amended as follows:(a) paragraph 1 is amended as follows:(i) the first subparagraph is replaced by the following:"Processors who have declared, under Article 9(3), their intention to export, in the context of regional trade, or dispatch, in the context of traditional trade flows, processed products containing raw materials which have benefited from the specific supply arrangements, may do so within the limits of the annual quantities indicated in Annex III to the third countries listed in Annex IV. The competent authorities shall take the necessary measures to ensure that these operations do not exceed the annual quantities fixed.";(ii) the following subparagraph is inserted after the first subparagraph:"Processors who have exported the products referred to in the preceding subparagraph in the context of regional trade to one of the third countries listed in Annex IV must present the documents referred to in Article 16 of Regulation (EC) No 800/1999 with a view to possible checks by the competent authorities which shall, if necessary, recover the benefit granted under the specific supply arrangements and temporarily suspend the processor's registration, or revoke it.";(b) the second subparagraph of paragraph 2 is replaced by the following:"The competent authorities shall carry out the necessary checks to ensure the accuracy of the attestations referred to in the first subparagraph. They shall recover, where necessary, the benefit granted under the specific supply arrangements and shall temporarily suspend the processor's registration, or revoke it.";(c) paragraph 3 is replaced by the following:"3. Processing operations which, within the limit of the quantities set out in Annex III, may give rise to regional trade exports or traditional consignments must meet, mutatis mutandis, the processing conditions laid down in the provisions on the inward processing arrangements and the procedure for processing under customs control specified in Regulations (EEC) No 2913/92 and (EEC) No 2454/93, with the exception of all usual forms of handling."3. Article 19 is amended as follows:(a) the first subparagraph of paragraph 1 is replaced by the following:"Processors who have declared, under Article 9(3), their intention to export, in the context of regional trade, or dispatch, in the context of traditional trade flows, processed products containing raw materials which have benefited from the specific supply arrangements, may do so within the limits of the annual quantities indicated in Annex V. The competent authorities shall take the necessary measures to ensure that these operations do not exceed the annual quantities fixed.";(b) the second subparagraph of paragraph 2 is replaced by the following:"The competent authorities shall carry out the necessary checks to ensure the accuracy of the attestations referred to in the first subparagraph. They shall recover, where necessary, the benefit granted under the specific supply arrangements and shall temporarily suspend the processor's registration, or revoke it.";(c) paragraph 3 is replaced by the following:"3. Processing operations which, within the limit of the quantities set out in Annex V, may give rise to regional trade exports or traditional consignments must meet, mutatis mutandis, the processing conditions laid down in the provisions on the inward processing arrangements and the procedure for processing under customs control specified in Regulations (EEC) No 2913/92 and (EEC) No 2454/93, with the exception of all usual forms of handling."4. In the Annex the heading "Annex" is replaced by "Annex V".5. The text of the Annex hereto is added as Annexes I to IV.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11. Regulation as amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1.).(2) OJ L 198, 21.7. 2001, p. 26. Regulation as amended by Regulation (EC) No 1782/2003.(3) OJ L 198, 21.7.2001, p. 45. Regulation as last amended by Regulation (EC) No 1782/2003.(4) OJ L 18, 11.1.2002, p. 1. Regulation as last amended by Regulation (EC) No 1174/2003 (OJ L 164, 2.7.2003, p.3).ANNEX"ANNEX IMaximum quantities of processed products which can be exported or dispatched annually from the French overseas territories in the context of regional trade or traditional consignments(Article 9(3) and Article 16)RÃ ©union>TABLE>Martinique>TABLE>Guadeloupe>TABLE>ANNEX IIThird countries to which processed products are exported from the French overseas territories in the context of regional trade(Article 9(3) and Article 16)RÃ ©union: Mauritius, Madagascar, Mayotte and the Comoros IslandsMartinique: Lesser Antilles(1)Guadeloupe: Lesser Antilles(2)French Guiana: Brazil, Surinam and Guyana(1) Lesser Antilles: Virgin Islands, Saint Kitts and Nevis, Antigua and Barbuda, Dominica, Saint Lucia, Saint Vincent and the Grenadines, Barbados, Trinidad and Tobago, Sint Maarten, Anguilla.(2) Lesser Antilles: Virgin Islands, Saint Kitts and Nevis, Antigua and Barbuda, Dominica, Saint Lucia, Saint Vincent and the Grenadines, Barbados, Trinidad and Tobago, Sint Maarten, Anguilla.ANNEX IIIMaximum quantities of processed products which can be exported or dispatched annually from the Azores and Madeira in the context of regional trade and traditional consignments(Article 9(3) and Article 17)Azores>TABLE>Madeira>TABLE>ANNEX IVThird countries to which processed products are exported from the Azores and Madeira in the context of regional trade(Article 9(3) and Article 17)Azores: Morocco, Cape Verde and Guinea-Bissau.Madeira: Morocco, Cape Verde and Guinea-Bissau."